                                                    Entered on Docket
                                                    November 19, 2019
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA


     Scott M. Johnson (BAR # 287182)
1
     GALE, ANGELO, JOHNSON & PRUETT, P.C.
     1430 Blue Oaks Boulevard, Suite 250          The following constitutes the order of the Court.
2                                                 Signed: November 18, 2019
     Roseville, California 95747
3    (916) 290-7778 phone
     (916) 721-2767 Fax
4
     Sjohnson@gajplaw.com
                                                  ______________________________________________
5                                                 Roger L. Efremsky
     Attorneys for Debtor(s)                      U.S. Bankruptcy Judge
6

7                              UNITED STATES BANKRUPTCY COURT

8                              NORTHERN DISTRICT OF CALIFORNIA

9
     In Re:                                         Case No.: 19-41714 RLE 13
10
                                                    Chapter 13
11   GARY LAFLEUR,
                                                    ORDER APPROVING STIPULATION
12                          Debtor.                 TO RELEASE EXCESS SALE
                                                    PROCEEDS TO DEBTOR
13
                                                    Related Docket No. 55
14
                                                    Judge:      Hon. Judge Efremsky
15

16            Having reviewed the Stipulation to Release Excess Sale Proceeds to Debtor
17   (hereinafter “Stipulation”) between Gary Lafleur (hereinafter “Debtor”) and Martha G.
18   Bronitsky (hereinafter the “Trustee”) filed on November 18, 2019 at Docket No. 55, and
19   good cause appearing,

20            IT IS HEREBY ORDERED that

21            1. The Stipulation is APPROVED;

22            2. The Trustee may disburse all net proceeds from the sale of the Property after

23               deducting payments to creditors with claims secured against the Property and

24               administrative expenses directly to the Debtor,

25            3. The Trustee may collect no fee on the funds disbursed to Debtor, and

26            4. The Trustee shall promptly issue the funds to the Debtor after this order.

27                                     ****END OF ORDER****

28




     Case: 19-41714       Doc# 56     Filed: 11/18/19   Entered: 11/19/19 08:27:42       Page 1 of 2
1                                 COURT SERVICE LIST
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 19-41714   Doc# 56   Filed: 11/18/19   Entered: 11/19/19 08:27:42   Page 2 of 2
